Citation Nr: 0124415	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  98-21 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than April 3, 1997 
for the grant of a 100 percent schedular rating for service-
connected dysthymic disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") 
served on active duty from April 1964 to April 1967, June 
1967 to May 1970, and February 1971 to February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which granted a 100 
percent schedular rating for service-connected dysthymic 
disorder and assigned an effective date of April 3, 1997.  In 
May 1998, the veteran entered notice of disagreement with the 
effective date assigned by this decision; the RO issued a 
statement of the case in June 1998; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
August 1998. 

The issue of whether the Board committed clear and 
unmistakable error in a June 11, 1979 decision to deny an 
appeal for a 100 percent schedular rating for service-
connected nervous disorder and to deny an appeal for a total 
disability rating on the basis of individual unemployability 
is a separately docketed issue which is addressed in a 
separate decision by the Board.  


FINDINGS OF FACT

1.  An October 1988 RO rating decision denied a rating in 
excess of 50 percent for the veteran's service-connected 
psychiatric disability (then characterized as a "nervous 
disability"); the RO notified the veteran of this decision in 
November 1988 and on December 2, 1988; the veteran did not 
enter a notice of disagreement within a year of notice of 
this rating decision.   

2.  On April 3, 1997, the RO received a letter which it 
construed as the veteran's application to reopen her claim 
for an increased rating (in excess of 50 percent) for 
service-connected psychiatric disability (nervous condition).  

 3.  Entitlement to a 100 percent schedular rating for 
service-connected dysthymic disorder arose one year prior to 
the April 3, 1997 date of receipt of claim for increased 
rating. 


CONCLUSIONS OF LAW

1.  The unappealed October 1988 RO rating decision denying an 
increased rating for a psychiatric disability (nervous 
disability) became final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302(a), 20.1103 (2001).

2.  The criteria for an effective date of April 3, 1996, for 
the grant of a 100 percent schedular rating for service-
connected dysthymic disorder, have been met.  
38 U.S.C.A. §§ 5108, 5110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.156, 3.400 (2001).  

3.  The criteria for an effective date prior to April 3, 
1996, for the grant of a 100 percent schedular rating for 
service-connected dysthymic disorder, have not been met.  38 
U.S.C.A. §§ 5108, 5110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.156, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  Assuming, without deciding, that the 
duty to notify or assist the veteran under the Veterans 
Claims Assistance Act of 2000 applies with regard to the 
veteran's earlier effective date claim, in this case such 
duty has been met.  By a June 1998 statement of the case, the 
veteran was notified of the legal requirements to 
substantiate a claim for an earlier effective date.  The 
Board finds that the RO has obtained all relevant records or 
other evidence which might be relevant to the veteran's 
claim.  The veteran has not identified any additional other 
evidence or records which have not been obtained.  
Accordingly, no further notice to the veteran or assistance 
in acquiring additional evidence is required by the new 
statute.  

The veteran contends that she is entitled to an effective 
date prior to April 3, 1997 for a 100 percent schedular 
rating for service-connected dysthymic disorder.  Through her 
representative, in a March 2000 brief, she specifically 
contends that electro-convulsive treatments she received 
rendered her incapable of entering a claim for increased 
rating prior to April 3, 1997.  She contends that the 
provisions of 38 C.F.R. §§ 3.151(b) and 3.400(b) - which 
permit retroactivity of pension claims for up to one year 
where the veteran is permanently and totally disabled and so 
incapacitated as to be prevent her from filing a disability 
pension claim - apply by analogy.  The representative cites 
as support for this interpretation the regulatory provision 
that a claim for pension can be a claim for compensation.  
The veteran also contends that VA failed to assist in the 
development of her claim by obtaining Social Security 
Administration records, so that her claim had remained open 
since the date when she notified VA "that she went on Social 
Security," which put VA on notice that the records were in 
existence.  

The assignment of effective dates of awards for increased 
rating is governed by 
38 U.S.C.A.  § 5110(b)(2) (West 1991), which provides that 
the "effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  Otherwise, the 
effective date of an award based on a claim for increase of 
compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
The implementing regulation provides that the effective date 
of an award of increased rating for disability compensation 
is the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the claim is received 
within one year from such date; otherwise, the effective date 
is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(2001).  

In this veteran's case, four final Board decisions of record 
from 1979 to July 1988 addressed the increased rating issue.  
Clear and unmistakable error has either not been found (June 
1979 decision) or has not been alleged (October 1980, July 
1982, July 1988 decisions).  Subsequently, an October 1988 RO 
rating decision denied a rating in excess of 50 percent for 
the veteran's service-connected psychiatric disability (then 
characterized as a "nervous disability").  The RO notified 
the veteran of this decision in November 1988 and again on 
December 2, 1988.  The veteran did not enter a notice of 
disagreement within a year of notice of this rating decision.  
As the veteran did not file a notice of disagreement with the 
October 1988 decision within one year of the December 1988 
notice of the decision, the October 1988 RO rating decision 
became final.  See 38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. 
§§ 20.302, 20.1103; Person v. Brown, 5 Vet. App. 449, 450 
(1993).  

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2001).  A new claim for 
increased rating must then be presented.  38 U.S.C.A. 
§§ 5108, 7105(c); 38 C.F.R. § 3.156(a) (2001).  Following the 
October 1988 rating decision denial of increased rating in 
excess of 50 percent, the RO received a letter from the 
veteran's congressman on April 3, 1997, which the RO 
construed as an application for increased rating for service-
connected dysthymic disorder.  This was the first application 
for increased rating received subsequent to the prior final 
October 1988 RO rating decision.  

After a review of the evidence, the Board finds that the 
statutory and regulatory provisions regarding effective dates 
for awards of increased rating are determinative in this 
veteran's appeal.  The veteran's application for increased 
rating for service-connected dysthymic disorder (received as 
a letter from a congressman) was received on April 3, 1997.  
The Board finds that the date of receipt of the veteran's 
claim for increased rating, for effective date purposes, is 
April 3, 1997.  Based on this claim, the March 1998 RO rating 
decision on appeal granted a 100 percent schedular rating for 
service-connected dysthymic disorder and assigned an 
effective date of April 3, 1997, the date of receipt of 
claim.  

With regard to the veteran's contentions that this increased 
rating claim should be analogized to a pension claim, in 
order to avail herself of provisions pertaining to incapacity 
to file a claim, the law and regulation pertaining to 
effective dates for pensions have no legal application in 
this increased rating claim.  The very specific law and 
regulation control the effective dates for increased rating 
claims, while separate legal provision is made for effective 
dates for pension claims.  See 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  While a claim for pension may in some cases be 
a claim for increased rating, the representative has not 
asserted that such a pension claim was filed between October 
1988 and April 1997.  Indeed, the record reflects no such 
pension claim was filed during this time.  Thus, the 
representative's argument for application of the provisions 
pertaining to retroactivity in pension claims is without 
factual basis or legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law).

Although the date of receipt of claim for increased rating 
for service-connected dysthymic disorder is April 3, 1997, 
the Board finds that entitlement to a 100 percent schedular 
rating for service-connected dysthymic disorder arose one 
year prior to the date of receipt of the veteran's claim for 
increased rating.  In arriving at an effective date for a 100 
percent schedular rating for service-connected dysthymic 
disorder of April 3, 1996, the Board has liberally 
interpreted the law and regulation governing the effective 
date for the veteran's increased rating claim.  The evidence 
upon which a factual increase is based was not actually 
submitted until late April 1997.  A more literal reading of 
the law and regulatory provisions ("if application is 
received within one year from" the date as of which it is 
ascertainable that an increase in disability had occurred) 
could result in a finding that it was not factually 
ascertainable that an increase was warranted until the March 
1997 private psychiatric report was actually received in late 
April 1997, or that other evidence, such as Social Security 
records and reports of hospitalization, demonstrate that a 
factually ascertainable increase to 100 percent occurred 
prior to April 3, 1996, but the veteran did not file a claim 
for increase within one year from such date of increase.  
Either interpretation would result in the an effective date 
for the award of increased (100 percent) rating no earlier 
than the date of receipt of claim.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1) (2000).  

Nevertheless, with a liberal construction of the controlling 
law and regulation, the Board finds it is factually 
ascertainable that an increase was warranted one year prior 
to the April 3, 1997 date of receipt of claim for increase.  
In reaching this determination, the Board notes that there is 
evidence of record which, although received after the April 
3, 1997 date of receipt of claim for increased rating, 
nevertheless was created prior to the April 3, 1997 date of 
receipt of claim, and pertains to the relevant period one 
year prior to the date of claim for increased rating.  This 
evidence includes a March 1997 private psychiatric 
examination report and Social Security Administration 
disability records. 

The March 1997 private psychiatric examination report 
reflects Axis I diagnoses of mood disorder, and mixed bipolar 
disorder, with a recent hypomanic episode.  The private 
psychiatrist assigned a current Global Assessment of 
Functioning (GAF) score of 23, and indicated that a GAF score 
of only 39 was the highest level of functioning for the 
previous year.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
The GAF score is based on all of the veteran's psychiatric 
impairments.  A GAF score of 23 (on a scale of 21 to 30) 
represents behavior considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF score of 39 (on a scale of 31 
to 40) represents some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant), or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  

Records from the Social Security Administration reflect an 
administrative law decision that the veteran had been 
disabled in accordance with Social Security laws and 
regulations since 1983 because of psychoneurosis which made 
her inflexible, inefficient, and unreliable to function 
adequately in a competitive job situation.  This evidence, 
coupled with the March 1997 private psychiatric report, 
demonstrates major impairment, including the inability to 
work, for the year prior to the March 1997 assessment.  For 
these reasons, the Board finds that the criteria for an 
effective date of April 3, 1996, but no earlier, for the 
grant of a 100 percent schedular rating for service-connected 
dysthymic disorder, have been met.  
38 U.S.C.A. §§ 5108, 5110(b)(2); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.102, 3.156, 3.400(o)(2).

The Board also finds that an effective date prior to April 3, 
1996 is not warranted, however, because the controlling 
effective date law and regulation specifically provide for an 
effective date for increased rating a maximum of one year 
prior to the date of the receipt of claim for increase, 
which, in this case, is April 3, 1997.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

With regard to the veteran's contention that VA failed to 
assist in the development of her claim at some unstated time 
by obtaining Social Security Administration records, and 
that, therefore, an unspecified type of claim at an 
unspecified time did not become final but remained open, the 
veteran and representative have not even indicated which 
rating decision or Board decision allegedly did not become 
final.  There are several final Board decisions of record 
which addressed the increased rating and effective date for 
rating issues since determinations by the Social Security 
Administration in 1980 and February 1983, of which the 
veteran has not specifically alleged clear and unmistakable 
error.  For example, an October 1988 Board decision denied 
restoration of a 30 percent rating for service-connected 
psychiatric disability, and denied an effective date of an 
award in excess of 10 percent prior to February 1978.  A July 
1982 Board decision granted an increased rating of 30 percent 
(but not more), and the RO subsequently implemented an 
effective date of October 1980.  A July 1988 Board decision 
denied an appeal for a rating in excess of 50 percent.  Board 
decisions are final when issued.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100(a) (2001).  Likewise, the veteran 
has not entered any specific contention of clear and 
unmistakable error in the prior final October 1988 rating 
decision.  As the Board has addressed consideration of an 
effective date for the relevant period subsequent to the 
final October 1988 rating decision, and has addressed the 
provisions pertaining to finality of claims and the reopening 
of final prior decisions, the Board finds the veteran has not 
raised a legally cognizable contention with regard to the 
duty to assist in obtaining Social Security records.  


ORDER

An effective date of April 3, 1996, for the grant of a 100 
percent schedular rating for service-connected dysthymic 
disorder, is granted.  

An effective date prior to April 3, 1996, for the grant of a 
100 percent schedular rating for service-connected dysthymic 
disorder, is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 

